Citation Nr: 0833546	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right shoulder, status post hemiarthroplasty 
for recurrent dislocations (right shoulder disability).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to April 1986.    


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A right shoulder disability, status post Putti-Platt 
operation, was noted upon clinical entrance examination and 
orthopedic consultation report in February 1983 to be 
asymptomatic.

2.  A pre-existing right shoulder disability has not been 
shown by competent clinical evidence to have been chronically 
increased by service, beyond the normal progression of the 
disease.


CONCLUSION OF LAW

A right shoulder disability pre-existed service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 
1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claim by means of 
letters to the appellant dated in July 2005 and in April 
2006.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Additionally, the 
April 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in 
September 2007.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that a VA medical opinion has been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The veteran contends that his right shoulder was aggravated 
by his various duties in service.  See VA Form 21-526, 
Application for Compensation and/or Pension, received in June 
2005.

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132, 1137.  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  38 C.F.R. § 
3.304(b).  

The regulations also note that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they pre-existed service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish preservice existence thereof.  38 C.F.R. § 3.303(c) 
(2007).  Additionally, the Court in Verdon v. Brown, 8 Vet. 
App. 529, 534-35 (1996), noted that the Board did not error 
in determining that a bunion disorder was a pre-existing 
condition, though no problem with feet were noted at his 
induction.  In this regard, the Court noted that even though 
the veteran's bunions may have been asymptomatic at the time 
of induction, they were "noted" on the induction medical 
examination and accompanying orthopedic examination report.  
Id. at 535.

In this case, the report of the veteran's induction medical 
examination, dated in February 1983 reflects a normal 
evaluation of his upper extremities.  However, the section of 
the report titled "Summary of Defects and Diagnoses," 
contained the following "35. [referring to clinical 
evaluation of upper extremities] Rt. Shoulder surgery 1982 - 
ok now."  The report of medical history, dated in February 
1983, reflects that the veteran reported a painful shoulder.  
The doctor reviewing the medical history report did not 
comment on the veteran's complaint of shoulder pain.  The 
record also contains an orthopedic consultation report, dated 
the same day as the induction examination report, showing 
that the veteran had a history of Putti-Platt procedure on 
September 1, 1982 to correct recurrent dislocations of his 
right shoulder.  The orthopedic consultation report also 
reflects that the veteran stated that he has no trouble with 
his right shoulder now and that he plays basketball.  
Physical examination revealed full, painless motion of the 
right shoulder.  The medical doctor also noted that the right 
shoulder seemed stable.  X-rays taken of the right shoulder 
at that time were normal.  The service medical records also 
contain the private medical records regarding the veteran's 
right shoulder surgery in 1982, including the operation 
report and discharge summary.

Based on the above, asymptomatic right shoulder disability 
was noted upon entry and the presumption of soundness does 
not apply.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  The law further provides that, if a pre-
existing disorder is noted upon entry into service, the 
veteran cannot bring a claim for service incurrence for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In the latter case, 
the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. 
§ 3.306 (2007) apply, and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  Accordingly, the appropriate question 
with respect to this claim is whether residuals of a 
preservice, right shoulder surgery were aggravated, rather 
than incurred, during the veteran's period of active service.

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary flare-ups 
of a pre-existing disorder during service, without evidence 
of a worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  
Additionally, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

As noted above, the veteran has the burden of proof to 
establish aggravation with regard to his pre-existing right 
shoulder disability.  The Board notes that evidence of an 
increase in severity includes, among other things, 
affirmative evidence of increase in severity during service 
or a medical opinion finding an increase in severity.  As 
noted above, the veteran's February 1983 clinical enlistment 
examination report reflects that his upper extremities were 
normal and noted the right shoulder surgery in 1982, 
including the notation "ok now."  Further, the orthopedic 
consultation report, dated in February 1983, reflects that 
physical examination showed full, painless motion of the 
right shoulder.  The right shoulder was noted as being stable 
and X-rays of the right shoulder were negative.  
Additionally, the veteran reported a painful shoulder as 
indicated on the induction report of medical history.  The 
Board notes that the veteran's service medical records do not 
reflect that the veteran complained of, or was treated for, 
problems related to his right shoulder throughout his 
approximately 3 years of active duty service.  The Board 
notes a service medical record, dated in August 1985, 
reflecting that the veteran's was seen for upper back and 
cervical stiffness.  It was noted that the active range of 
motion of the veteran's shoulders was within normal limits 
upon physical examination.  Further, approximately 6 months 
prior to discharge from service, the record reflects that the 
veteran was seen regarding an injury to his right thumb while 
playing football.  The service medical records related to 
this incident reveal that his right thumb was fractured, but 
there were no complaints or findings regarding his right 
shoulder.  A separation report of medical examination is not 
of record.  

After service, the record does not reflect that the veteran 
sought medical attention for his right shoulder until 
approximately 2003.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A report of 
medical examination by W.J., M.D., dated in February 2003, 
notes the veteran had a right shoulder injury in 1981.  It 
was noted that the veteran reported that, in general, his 
right shoulder has "done well," although it was noted to 
have started acting-up in 2001.  The impression was history 
of right shoulder reconstruction.  A VA orthopedic treatment 
report, dated in November 2003, notes that the veteran was 
seen for right knee pain and follow-up.  It was noted that 
the veteran offered a new complaint regarding right shoulder 
pain.  The veteran reported that he injured it in the last 
couple of months and had continuing pain since then.  The 
impression was right shoulder pain likely related to recent 
injury with possible recurrent subluxation of shoulder.  
Another private medical record by J.F.O., M.D., dated in May 
2004, notes that the veteran's history of Putti-Platt surgery 
and that the veteran did "quite well until December 15, 
2003, when he took a fall on some ice."  It was noted that 
the veteran described an episode of instability at that point 
and has had recurrent episodes since.  This private medical 
record also notes that X-rays and MRI showed a diffuse 
osteoarthritis, particularly at the humeral joint, but there 
was no particular fracture evidenced.  The impression was 
status post Putti-Platt surgery of the right shoulder for 
instability with a recent fall on December 15, 2003, 
recurrent instability since that point.  Another private 
medical record from R.H.A., M.D., dated in October 2004, 
noted the veteran's history of right shoulder surgery.  
Instability was shown on objective examination and X-rays 
showed evidence of arthritis.  The assessment was status post 
Putti-Platt surgery of the right shoulder for instability, 
whose symptoms were resolved by surgery, but recurred after a 
fall on December 15, 2003.

The Board notes that the record contains a report of VA 
examination, conducted in September 2005.  A VA orthopedic 
resident physician, after reviewing the claims file and 
examining the veteran, opined that the veteran's "right 
shoulder condition was not caused by or a result of or 
aggravated by his time in the service."  The VA examiner 
opined that the right shoulder disability was caused by and 
perhaps aggravated by recurrent falls, both prior to his 
service time and afterwards.  The VA examiner further noted 
that given that the veteran's examinations before, during, 
and immediately after his time in the service were 
essentially normal and revealed no signs of instability or 
pain, the VA physician opined that the veteran's right 
shoulder condition was most likely to be aggravated by his 
fall in 2003.  The veteran reported to the VA examiner that 
he had difficulty in service with his job (as a cook) due to 
instability and pain during overhead activities.  The veteran 
reported some dislocations in service, but he stated that he 
was able to put the shoulder back in place by himself.  The 
veteran also reported right shoulder pain from service until 
2003.  It was further noted that the VA examiner found no 
evidence that the veteran sought medical attention for his 
right shoulder during service.  The Board also notes that the 
private and VA medical records noted above were reviewed and 
considered by the September 2005 VA examiner.

The Board also notes that the record contains a letter from 
D.L.K., M.D., dated in December 2005.  Dr. D.L.K. notes that 
she performed surgery on the veteran in April 2005.  It was 
noted that the veteran had significant degenerative arthritis 
of the right shoulder glenohumeral joint and the 
acromioclavicular joint.  Dr. D.L.K. also stated that the 
veteran's condition developed over a period of many years and 
was aggravated by using the shoulder for work activities over 
many years including time when he was in the Armed Forces.  

The Board acknowledges the December 2005 opinion provided by 
Dr. D.L.K., but does not find this opinion to be probative 
evidence in support of the veteran's aggravation claim.  In 
this regard, the Board notes that the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In 
summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board finds the opinion of the September 2005 VA 
examiner, the lack of in-service complaints or treatment 
regarding the veteran's right shoulder, and the years after 
service without treatment, to be more probative than the 
December 2005 opinion of Dr. D.L.K and the statements of the 
veteran.  The Board also notes that the record contains other 
pieces of competent clinical evidence against the veteran's 
aggravation claim.  See November 2003 VA orthopedic treatment 
report (noting an impression of right shoulder pain likely 
related to recent injury); see also Private medical record 
from Dr. R.H.A., dated in October 2004 (noting that the 
veteran's symptoms of right shoulder instability were 
resolved by surgery, but recurred after a fall in 2003) 
(emphasis added).  Additionally, the Board finds that the 
probative value of Dr. D.L.K.'s opinion is reduced as the 
letter does not indicate that the veteran's claims file was 
reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (finding that a physician's access to the claims file 
is an important factor in assessing the probative value of a 
medical opinion).  Further, Dr. D.L.K.'s opinion is not 
supported by a thorough rationale or with references to 
clinical evidence of record.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (finding that the probative value of a 
physician's opinion is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support [the] opinion"); see also Prejean, 13 Vet. App. at 
448-49 (finding that the thoroughness and detail of the 
opinion is important when assessing its probative value).  To 
the contrary, the Board fins the September 2005 VA 
examination report to carry a high probative value as the VA 
examiner reviewed the claims file, examined the veteran, and 
provided a supporting rationale for the opinion given.

As noted above, the Board finds the lack of in-service 
complaints or treatment regarding the veteran's right 
shoulder, the years after service without treatment for such, 
and the probative, competent medical opinion of the September 
2005 VA examiner do not demonstrate that the veteran's right 
shoulder chronically worsened in severity in service.  As 
such, the Board finds that the presumption of aggravation 
found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not 
arise.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 
(1991).  The presumption of aggravation applies where there 
was a worsening of the disability in service, regardless of 
whether the degree of worsening was enough to warrant 
compensation.  Id. at 207.  Therefore, the veteran has not 
met the burden of establishing aggravation of the pre-
existing right shoulder disability.  See Wagner, 370 F.3d. at 
1096.

The Board notes that the SSA, in a decision dated in November 
2004, determined the veteran to be unable to seek and 
maintain gainful employment due to "severe" impairments 
including osteoarthritis and instability of the right 
shoulder and osteoarthritis of the knees.  The Board 
acknowledges that the veteran was awarded disability benefits 
by the SSA.  However, while SSA records and other disability 
records are "pertinent" to VA claims, they are not 
controlling for VA determinations.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain.  In this case, 
the veteran's current claim is that his pre-existing right 
shoulder disability was aggravated in service.  The Board 
observes that the current claim and statements relative to 
in-service aggravation come over 15 years after discharge 
from active service.  The current claim and statements are 
outweighed by the contemporaneous and/or independent clinical 
evidence, unassociated with a claim for benefits, which was 
negative for pertinent complaints and findings, as discussed 
above.  Further, the veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the aggravation of the disability in question do not 
constitute competent medical evidence and lack probative 
value.  Espiritu, 2 Vet. App. at 494-95.


In conclusion, the evidence of record establishes that the 
veteran's right shoulder disability was noted on entrance, 
and thus, pre-existed service.  However, the competent and 
probative evidence of record does not establish that the pre-
existing right shoulder disability chronically increased in 
severity during service.  As such, the Board finds that 
service-connected aggravation of a right shoulder disability 
is not established.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right shoulder, status post hemiarthroplasty 
for recurrent dislocations, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


